 



Exhibit 10.1
Zimmer Holdings, Inc.
2006 STOCK INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED
STOCK UNIT AWARD GRANTED TO
AWARD RECIPIENT: [ ]
TARGET NUMBER OF RESTRICTED STOCK UNITS: [ ]
MAXIMUM NUMBER OF RESTRICTED STOCK UNITS: [ ]
AWARD DATE: [ ]
Compensation and Management Development Committee:
Gentlemen:
     You have advised me that I have been granted the above performance-based
restricted stock unit (“RSU”) award subject to the terms, restrictions and
conditions set forth in this agreement. I understand that I may be expected to
retain shares of the common stock of Zimmer Holdings, Inc. (the “Company”)
issued to me on settlement of this award to comply with the Company’s stock
retention guidelines in effect at the time the shares are issued.
     My signature below indicates my agreement to all the terms, restrictions
and conditions herein set forth.

     
 
   
Date
  Signature

ZIMMER HOLDINGS, INC.
2006 STOCK INCENTIVE PLAN
PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD

  1.   RSU AWARD

     Under the terms of the Zimmer Holdings, Inc. 2006 Stock Incentive Plan (the
“Plan”) the Compensation and Management Development Committee of the Board of
Directors of Zimmer Holdings, Inc. (the “Committee”) has granted to the Award
Recipient on the Award Date the award of RSUs set forth above (the “Award”). The
purposes of such Award are to motivate and retain the Award Recipient as an
employee of the Company or a subsidiary of the Company, to encourage the Award
Recipient to continue to give best efforts for the Company’s future success, and
to further the opportunity for stock ownership by the Award Recipient in order
to increase the Award Recipient’s proprietary interest in the Company. Each RSU
represents the conditional right to receive one share of the Company’s common
stock, par value $0.01 per share (“Common Stock”). Upon settlement, the earned
RSUs shall be settled by distribution to the Award Recipient of one share of
Common Stock (subject to any tax withholding as described in Section 4) for each
RSU then being settled. Except as may be required by law, the Award Recipient is
not required to make any payment (other than payments for taxes pursuant to
Section 4 hereof) or provide any consideration for the Award other than the
rendering of future services to the Company or a subsidiary of the Company.

 



--------------------------------------------------------------------------------



 



  2.   GENERAL

     (a) No RSUs shall be earned unless and until the Committee shall have
determined the extent to which the performance criteria set forth in Annex A
hereto have been met with respect to the eighteen month period beginning July 1,
2007 and ending December 31, 2008 (the “Restriction Period”).
     (b) The Award Recipient shall not have any of the rights of a stockholder
of the Company, including the right to vote or receive dividends and other
distributions with respect to the shares of Common Stock underlying this Award,
until the conditions in Section 3 have been satisfied.
     (c) Neither the RSUs nor any interest thereto may be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, and any such purported sale, assignment,
transfer, pledge, hypothecation or other disposition shall be void and
unenforceable against the Company.
     (d) Notwithstanding anything to the contrary herein, the number of shares
of Common Stock that may be issued in settlement of this Award shall be limited
to the maximum number of shares of Common Stock that would not exceed the
individual participant limitation contained in Section 3(b) of the Plan.

  3.   CONDITIONS

     (a) Except as set forth in sub-sections (b) and (c) below, if during the
Restriction Period, the Award Recipient’s employment with the Company or any
Subsidiary or Affiliate terminates for any reason other than Retirement, death
or Disability, the RSUs covered by the Award shall be canceled, forfeited and
surrendered, unless determined otherwise by the Committee in its sole
discretion. For the avoidance of doubt, it is expressly stated that, except as
set forth in sub-sections (b) and (c) below or unless determined otherwise by
the Committee, an Award Recipient whose employment with the Company or any
Subsidiary or Affiliate terminates during the Restriction Period for any reason
other than Retirement, death or Disability shall not be deemed to have earned a
pro rata portion of the shares covered by this Award and instead shall forfeit
the Award in its entirety. The terms “Subsidiary,” “Affiliate,” “Retirement” and
“Disability” shall have the meanings specified in Section 2 of the Plan.
     (b) In the event of an Award Recipient’s Retirement, death or Disability
prior to the end of the Restriction Period, if such Retirement, death or
Disability occurs after the Award Recipient has been continuously employed for
one year or more from the Award Date and prior to a “change in control” of the
Company, or as otherwise determined by the Committee, the Award Recipient or his
estate shall be entitled to a portion of the RSUs covered by this Award at the
end of the Restriction Period, subject to the attainment of the performance
criteria described in Annex A as certified by the Committee. As soon as
practicable following the availability of audited results of the Company for the
year ended December 31, 2008, the Committee shall determine whether and the
extent to which the performance criteria described in Annex A have been
satisfied and the number of RSUs covered by the Award that would have been
earned if the Award Recipient’s employment had not terminated prior to the end
of the Award Period. The Award Recipient or his estate shall be entitled only to
a pro rata portion (rounded down to the nearest whole share) of such RSUs based
on the number of whole calendar months the Award Recipient was employed from the
beginning of the Award Period to the date of termination divided by eighteen
(18).
     (c) If the Company undergoes a “change in control” during the Award Period,
the number of RSUs earned under this sub-section (c) shall be the greater of:
(i) the Target Number as specified above or (ii) the number of RSUs that would
have been earned by applying the performance criteria specified in Annex A to
the Company’s actual performance from the beginning of the Restriction Period to
the date of the change in control. The Committee shall determine the “Fair
Market Value” of the shares of Common Stock underlying the Award under this
sub-section (c) as of the date of the change in control, the payment of which
shall be deferred until the earlier of: (i) any termination of employment of the
Award Recipient that is a “Qualifying Termination” or (ii) December 31, 2008.
The Company shall pay the value of the earned Award (net of any Withholding Tax
Obligation as defined in Section 4) in cash as soon as practicable thereafter.
The terms “change in control,” “Fair Market Value” and “Qualifying Termination”
shall have the meanings specified in Sections 2 and 14 of the Plan.
Notwithstanding the foregoing or any other provision of this Award, to the
extent any payment under this Award constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”), and the payment is to be made upon the Award
Recipient’s Qualifying Termination, if the Award Recipient is a “specified
employee” of the Company within the meaning of Code Section 409A at the time the
Qualifying Termination occurs, then the payment will be made on the date ending
on the expiration of the sixth month following the date of the Award Recipient’s
Qualifying Termination.

2



--------------------------------------------------------------------------------



 



     (d) In the event that the Award Recipient fails promptly to pay or make
satisfactory arrangements as to the Withholding Tax Obligation as provided in
Section 4, all RSUs covered by the Award shall be forfeited by the Award
Recipient.
     (e) The Award Recipient may, at any time prior to the expiration of the
Award Period, waive all rights with respect to earning all or some of the RSUs
covered by this Award by delivering to the Company a written notice of such
waiver.
     (f) (i) A transfer of an Award Recipient’s employment from the Company to a
Subsidiary or Affiliate, or vice versa, or from one Subsidiary or Affiliate to
another, (ii) a leave of absence, duly authorized in writing by the Company, for
military service or sickness or for any other purpose approved by the Company if
the period of such leave does not exceed ninety (90) days, and (iii) a leave of
absence in excess of ninety (90) days, duly authorized in writing, by the
Company, provided the Award Recipient’s right to reemployment is guaranteed
either by a statute or by contract, shall not be deemed a termination of
employment. However, any failure of the Award Recipient to return to the employ
of the Company at the end of an approved leave of absence shall be deemed a
termination. During a leave of absence as defined in (ii) or (iii), the Award
Recipient will be considered to have been continuously employed by the Company.
     (g) As a condition of receiving the Award, the Award Recipient has entered
into or reaffirmed a non-solicitation and/or non-compete agreement with the
Company. The Award Recipient understands and agrees that if he or she violates
any provision of such agreement, the Committee may require the Award Recipient
to forfeit any or all RSUs covered by this Award and to repay to the Company any
portion or all of any gain or benefit received by the Award Recipient with
respect to the Award.

  4.   ISSUANCE OF SHARES; DEFERRAL AND TAXES

     (a) As soon as practicable following the availability of audited results of
the Company for the year ended December 31, 2008, the Committee shall determine
whether and the extent to which the performance criteria in Annex A have been
satisfied and the number of RSUs earned.
     (b) The Award Recipient may not request the Committee to approve, and the
Committee will not approve or permit, the deferred payment of any part of the
Award.
     (c) The stock certificate(s), if any, evidencing the shares of Common Stock
issued upon settlement of this Award shall be issued and registered on the
Company’s books in the name of the Award Recipient after the lapse of the
Restriction Period and no later than March 15, 2009.
     (d) The Company shall not be required to issue or deliver any certificate
or certificates for shares of the Common Stock underlying this Award prior to
(i) the admission of such shares to listing on any stock exchange on which the
stock may then be listed, (ii) the completion of any registration or other
qualification of such shares under any state or federal law or rulings or
regulations of any governmental regulatory body, (iii) the obtaining of any
consent or approval or other clearance from any governmental agency, which the
Company shall, in its sole discretion, determine to be necessary or advisable,
and (iv) the payment to the Company, upon its demand, of any amount requested by
the Company for the purpose of satisfying its withholding obligation, if any,
with respect to federal, state or local income or FICA or earnings tax or any
other applicable tax assessment (plus interest or penalties thereon, if any,
caused by a delay in making such payment) incurred by reason of the issuance of
the shares pursuant to this Award (the “Withholding Tax Obligation”). The Award
Recipient may satisfy the Withholding Tax Obligation by authorizing the Company
prior to the time of settlement to not issue the number of shares of Common
Stock having a Fair Market Value equal to the value of the Company’s minimum
required Withholding Tax Obligation.

  5.   CHANGES IN CAPITALIZATION

     If prior to the issuance of the shares of Common Stock underlying this
Award, any changes occur in the outstanding Common Stock by reason of stock
dividends, recapitalization, mergers, consolidations, stock splits, combinations
or exchanges of shares and the like, the number and class of shares of Common
Stock underlying this Award shall be appropriately adjusted by the Committee,
whose determination shall be conclusive. If as a result of any adjustment under
this paragraph any Award Recipient should become entitled to a fractional share
of stock, the Award Recipient shall have the right only to the adjusted number
of full shares and no payment or other adjustment will be made with respect to
the fractional share so disregarded.

3



--------------------------------------------------------------------------------



 



  6.   NOTICE

     Until the Award Recipient is advised otherwise by the Committee, all
notices and other correspondence with respect to this Award will be effective
upon receipt at the following address:

    Compensation and Management Development Committee of the Board of Directors
of Zimmer Holdings, Inc.

Zimmer Holdings, Inc.
345 East Main Street
Post Office Box 708
Warsaw, Indiana 46581-0708

  7.   NO ADDITIONAL RIGHTS

     Except as explicitly provided in this agreement, this agreement will not
confer any rights upon the Award Recipient, including any right with respect to
continuation of employment by the Company or any of its Subsidiaries or
Affiliates or any right to future awards under the Plan. In no event shall the
value, at any time, of this agreement, the RSUs, the shares of Common Stock
underlying the Award or any other benefit provided under this agreement be
included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to employees of the Company or its
Subsidiaries unless otherwise specifically provided for in the Plan.

  8.   BREACH OF RESTRICTIVE COVENANTS

     The Award Recipient understands and agrees that if he or she violates the
restrictive covenants referred to in Section 3(g) of this agreement or any other
restrictive covenant in favor of the Company that he or she is a party to, the
Committee may require the Award Recipient to forfeit his or her right to any
unvested portion of the Award and, to the extent that any portion of the Award
has previously vested, the Committee may require the Award Recipient to return
to the Company the shares covered by the Award or any cash proceeds received by
the Award Recipient upon the sale of such shares.

  9.   CONSENT TO ELECTRONIC DELIVERY

     The Company may, in its sole discretion, decide to deliver any documents
related to the Award granted under and participation in the Plan or future
awards that may be granted under the Plan by electronic means or to request the
Award Recipient’s consent to participate in the Plan by electronic means. The
Award Recipient hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

  10.   CODE SECTION 409A COMPLIANCE

     To the extent applicable, it is intended that the Plan and this agreement
comply with the requirements of Code Section 409A and any related regulations or
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service. Any provision of the Plan or
this agreement that would cause this Award to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.

  11.   UNFUNDED OBLIGATIONS

     Any provision for distribution in settlement of the RSUs and other
obligations hereunder shall be by means of bookkeeping entries on the books of
the Company and shall not create in the Award Recipient or any beneficiary any
right to, or claim against any, specific assets of the Company, nor result in
the creation of any trust or escrow account for the Award Recipient or any
beneficiary. The Award Recipient and any of his or her beneficiaries entitled to
any settlement or distribution hereunder shall be a general creditor of the
Company.

  12.   CONSTRUCTION AND INTERPRETATION

     The Board of Directors of the Company (the “Board”) and the Committee shall
have full authority and discretion, subject only to the express terms of the
Plan, to decide all matters relating to the administration and interpretation of
the Plan and this agreement and all such Board and Committee determinations
shall be final, conclusive, and binding upon the Award Recipient and all
interested parties. The terms and conditions set forth in this

4



--------------------------------------------------------------------------------



 



agreement are subject in all respects to the terms and conditions of the Plan,
as amended from time to time, which shall be controlling. This agreement
contains the entire understanding of the parties and may not be modified or
amended except in writing duly signed by the parties. The waiver of, or failure
to enforce, any provision of this agreement or the Plan by the Company will not
constitute a waiver by the Company of the same provision or right at any other
time or a waiver of any other provision or right. The various provisions of this
agreement are severable and any determination of invalidity or unenforceability
of any provision shall have no effect on the remaining provisions. This
agreement will be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties. The validity and construction of
this agreement shall be governed by the laws of the State of Indiana.

              ZIMMER HOLDINGS, INC.
 
       
 
  By    
 
     

5



--------------------------------------------------------------------------------



 



ANNEX A
PERFORMANCE CRITERIA
     The number of RSUs that may be earned with respect to the Award shall be
determined based upon the compound annual growth rate [CAGR] of earnings per
share for the Restriction Period. The number of earned shares expressed as a
percentage of the Maximum Award shall be determined by reference to the
following payout matrix:

                  Actual   Compound         Performance as a   Annual Growth
Rate         Percentage of   [CAGR] of     Percentage of   Targeted   Earnings
per Share**     Maximum   Performance*   for the Restriction Period     Award
Earned*  
 
               
Less than 85%
  Less than      %   None
Minimum     85%
         %       18.3 %
90%
         %       23.3 %
Target        100%
         %       33.3 %
110%
         %       66.7 %
  Maximum   120%
         %       100.0 %

 

*   Linear interpolations between specified percentages.   **   Computed based
on net earnings adjusted to exclude (i) the after-tax effect of inventory
step-up costs associated with any acquisition; (ii) the after-tax effect of
acquisition and integration costs; and (iii) any other major non-operational
charges to earnings described in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year.

 